Condon, C. J.
dissenting. I disagree with the majority’s construction of G. L. 1956, §10-9-29. Such construction in ■effect voids the indictment and absolves the petitioner from ■further prosecution unless the state obtains a new indictment. That is not an indispensable requirement as a matter of law although it may in most instances be a practical necessity. The reason simply is this. By force of the statmte the accused cannot after his discharge on a writ of hab*211eas corpus be imprisoned or restrained and therefore he cannot without his consent be subjected to the jurisdiction of the court to try him on the indictment still pending against him. Consequently if the accused refuses to subject himself to the jurisdiction of the court for trial the state has no recourse but to nol. pros, the pending indictment and obtain a new indictment as was done in State v. Deslovers, 40 R. I. 89. But there is no necessity for such recourse if the accused, notwithstanding the granting of his petition for habeas corpus, remains in lawful custody because of other charges pending against him. In such a case the court may obtain his presence to answer the indictment by a writ of habeas corpus ad respondendum.
On the facts here I am clearly of the opinion that the petitioner was accorded the full benefit of the statute and therefore is not entitled to a discharge from imprisonment under the sentence for murder in the second degree. After the superior court granted his first petition for habeas corpus he did not obtain his liberty but remained in lawful custody on other charges. If the state had elected to invoke the aforementioned procedure at that time he could have been tried for murder in the first degree without his consent. However, it appears from the record that petitioner consented to withdraw certain special pleas and plead nolo contendere to the indictment in accordance with an understanding between him and the state that the charge of murder would be reduced from first degree to second degree. As a result of his free consent given with the protection of advice of counsel he was lawfully sentenced under the lesser charge and, in my opinion, is now lawfully subject to imprisonment thereunder.
In the above connection I think it is pertinent to note what counsel for petitioner said in the superior court when petitioner was given leave to plead nolo contendere to the lesser charge. In acquainting the court with the reasons *212which led petitioner to submit himself to its jurisdiction on the pending indictment counsel stated:
Joseph G. LeCount,' Thomas H. Brown, for petitioner.
J. Joseph Nugent, Attorney General, Edward F. J. Dwyer, Assistant Attorney General, for State.
“Had it not been for the robbery charge in the assault with a dangerous weapon charge, we are inclined to believe that the State would have been put to the burden of re-indicting or he would have been released from jail. But because of the other two charges, one which carries no bail and under which no bail was set, ' he has been there waiting.
“We have been negotiating with the State. We have been consulting in an effort to determine just what [is] the best thing to do. And finally, we have concluded that his best interests are being served in having him enter the plea that he has just done.”
‘Such statement, in my opinion, indicates on the part of •counsel for petitioner a correct conception of the law. It 'is also evidence of the fact that petitioner gave his consent-only after mature deliberation and with the benefit of prudent advice.
It is regrettable, in my view, that the majority has construed the statute in such a manner as to make a new indictment an indispensable necessity in order to warrant further prosecution of the petitioner. The consequences of that construction may be far reaching generally. What they will be to the ultimate disposition of the serious charge with which the petitioner stands accused cannot now be foreseen.
For the above stated reasons I would deny and dismiss ■the petition.